Opinion by
Cline, J.
In view of the stipulation and the cited authorities, which records were admitted in evidence herein, the merchandise in question was held dutiable as follows: (1) Certain items, similar in all material respects to those the subject of United States v. Nippon Co. (32 C. C. P. A. 164, C. A. D. 303), were held entitled to free entry under paragraph 1705 as kelp, and other items were held dutiable at 10 percent under paragraph 1540 as seaweeds, manufactured; and (2) merchandise the same as that the subject of Mutual Supply Co. v. United States (12 Cust. Ct. 138, C. D. 842) was held dutiable at 25 percent under paragraph 775, as modified by the trade agreement with the Netherlands (T. D. 48075), as onions, pickled or packed in brine.